DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 8/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 will be examined on the merits herein.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] method comprising”.  It is not clear based on the preamble what method the claim is intended to be drawn towards.  Further, the only method step simply requires administration of a composition, and does not clarify what the method is drawn towards.  It is noted that there are no limitations on what “administration” comprises (i.e. any limitations on the route of administration).  It is unclear if the claim is intended to be for example a method of performing an endoscopy, a method of treatment to reduce the gas bubbles present in the gastrointestinal tract of the user, or a method for increasing the visibility of the gastrointestinal tract for endoscopy procedures.
Claim 3 recites “wherein the propylene glycol is an effective amount of propylene glycol for making the composition water soluble and increasing absorption by the user of the effective amount of the ginger root extract.”  However, the effective amount of the ginger root extract as recited by claim 1, drawn to reducing a presence of gas bubbles in the gastrointestinal tract of the user, not to be absorbed by the user, which suggests a different mechanism of action then set forth in the instant specification.  It is not clear how the ginger extract can be absorbed yet still reduce the gas bubbles.  Further, the specification is silent as to an “effective” amount for making the composition water soluble and increasing absorption by the user of the ginger root extract.  While the specification teaches that the propylene glycol comprising from about 10-40% by weight, it does not clearly set forth if that meets the limitation of making the composition water soluble and increasing absorption by the user of the effective amount of the 
Claim 7 recites “wherein administering the composition comprises providing the composition to the user for consumption prior to the endoscopy procedure.”  However, claim 1, from which claim 7 depends recites “administering a composition to a user during an endoscopy procedure”.  It is not clear how claim 7 can require consumption of the composition, which typically refers to something that is eaten or drank, when claim 1 requires administration during an endoscopy procedure.  For purposes of examination the claim will be interpreted as applying the composition prior to the procedure.
Claims 2, 4-6 and 9-15 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nizam (US 2012/0219642) in view of Kang et al. (US 2018/0104225) and Zadeh et al. (“Physiological and pharmaceutical effects of Ginger (Zingiber officinale Roscoe) as a valuable medicinal plant”).
Nizam teaches administering a composition into a colon of a subject undergoing colonoscopy (i.e. an endoscopy procedure), to cleanse a region of the colon in the visual field of the colonoscope so that the region contains no adherent stool or intestinal secretions obscuring the visual field (see abstract). Nizam teaches that the liquid carrier or vehicle can be selected from a group that includes a polyol, such as propylene glycol and includes isotonic agents, such as sodium chloride (see [0078]).  Nizam teaches that the composition can include simethicone or another antiflatulent that acts as a 
Nizam does not teach an effective amount of a ginger root extract for reducing a presence of gas bubbles in the gastrointestinal tract of the user.
Kang et al. teaches a bowel cleansing composition (see abstract).  Kang et al. teaches that the composition can include an extract, powder or concentrate of ginger to function as a gastrointestinal soother (see [0056]). Kang et al. teaches that the composition can include additional cleansing ingredients and adjuncts such as citric acid (see [0057]).
Zadeh et al. teaches that ginger has been used by traditional Chinese and Indian medicine for over 25 centuries (see abstract).  Zadeh et al. teaches that ginger is known to promote digestion and as an antiflatulent or carminative to reduce gas and bloating (see page 88). Zadeh et al. teaches the administration of ginger extract (see abstract).
Regarding claims 1 and 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize ginger extract as taught by Kang et al. and Zadeh et al. in the method of Nizam.  One would be motivated to do so with a reasonable expectation of success as Nizam teaches that the composition can include simethicone or another antiflatulent that acts as a surfactant, decreasing the surface tension of gas bubbles, thereby dispersing and preventing gas pockets in the GI system (see [0006]), and Zadeh et al. teaches that ginger is a known antifatulent or carminative (see page 608) that as taught by Kang et al. teaches is known to be used in bowel cleansing compositions (see abstract and [0056]).  prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Nizam teaches about 0.12 to about 12 mL per 250 mL solvent of simethicone (i.e. about 0.05 to about 5% by weight, see [0006]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize about 0.05 to about 5% by weight of ginger extract as Nizam teaches that is an effective amount of antifatulent.  
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize citric acid as taught by Kang et al. in the method of Nizam.  One would be motivated to do so with a reasonable expectation of success as Kang et al. suggests the use of additional cleansing ingredients such as citric acid.
Regarding claim 3, Nizam teaches that the composition can be provided in powder form, to maximize shelf life and enable the mixture to be prepared when it is needed. It can be mixed into solution form with added saline (i.e. making the composition water soluble, see [0047]).  Further, Nizam teaches that the liquid carrier or vehicle can be selected from a group that includes a polyol, such as propylene glycol (see [0078]).  Note the interpretation of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth above.
Regarding claim 7, Nizam teaches that the product can be used the day before the colonoscopy to assist with colon cleansing prior to the colonoscopy (see [0049]).

Regarding claim 9, Nizam teaches a colonoscope modified so as to deliver cleansing agent into the colon through the working channel of the colonoscope (see [0052]).
Regarding claim 10, Nizam teaches compositions can be instilled/sprayed/introduced into the colon by any suitable device, such as, through a syringe (see [0018]).
Regarding claim 11, the prior art renders obvious the use of ginger extract, which contains 6-ginerol and 6-shogaol as evidenced by the instant specification (see [0020]).
Regarding claim 12, the prior art renders obvious the same composition as instantly claimed.  Any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nizam (US 2012/0219642), Kang et al. (US 2018/0104225) and Zadeh et al. (“Physiological and pharmaceutical effects of Ginger (Zingiber officinale Roscoe) as a valuable medicinal plant”), further in view of Yoshida et al. (US 2016/0235284).
The teachings of Nizam, Kang et al., and Zadeh et al. have been set forth above.
Nizam, Kang et al., and Zadeh et al. do not teach about 10% to about 40% by weight of propylene glycol. Nizam, Kang et al., and Zadeh et al. do not teach about 20% to about 85% by weight of water.
Yoshida et al. teaches a cleaner for an endoscope, the cleaner being used inside a living body during an endoscopic, surgical procedure (see abstract).  Yoshida et al. teaches that the composition includes a detergent builder, a preservative, a solubilizing agent or an emulsifier, a viscosity modifier and an antioxidant (see [0032]).  Yoshida et al. teaches that the builder can be an inorganic builder and can be selected from a group which includes sodium chloride (see [0034]). Yoshida et al. teaches that the builder can be present in less than 3% by weight of the composition (see [0037]). Yoshida et al. teaches that the solubilizing agent can be selected from a group which includes propylene glycol (see [0039]).  Yoshida et al. generally teaches that the surfactant can be 0.1-40% by weight (see [0053]), and teaches examples with 9% by weight (i.e. about 10%, see Table 3).  Yoshida et al. teaches that the antioxidant can be selected from a group which includes ascorbic acid (see [0041]). Yoshida et al. teaches that while the solvent can be selected from a group which includes propylene glycol, water, particularly purified water, sterile purified water, and sterile water are preferred in view of safety to a living body (see [0042]).  Yoshida et al. teaches examples with 88% by weight of water (i.e. about 85%, see Table 3).  Yoshida et al. teaches that the 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.1-40% by weight of propylene glycol as taught by Yoshida et al. in the method of Nizam, Kang et al., and Zadeh et al.  One would be motivated to do so with a reasonable expectation of sucesss as Yoshida et al. is drawn to a similar method and composition for use in endoscopic procedures, and teaches the use of propylene glycol as a surfactant, and that surfactants can be successfully utilized at 0.1-40% by weight of the composition.
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize about 88% by weight of water as taught by Yoshida et al. in the method of Nizam, Kang et al., and Zadeh et al.  One would be motivated to do so with a reasonable expectation of success as Yoshida et al. is drawn to a similar method and composition for use in endoscopic procedures, and teaches compositions with 88% by weight of water.  It is noted that “about 85%” is being interpreted to read on 88% due to the use of “about”.  Alternatively, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 88% by weight to have the same properties as a composition with about 85% by weight of water.

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nizam (US 2012/0219642), Kang et al. (US 2018/0104225) and Zadeh et al. (“Physiological and pharmaceutical effects of Ginger (Zingiber officinale Roscoe) as a valuable medicinal plant”), further in view of Petersen et al. (“Multisociety guideline on reprocessing flexible GI endoscopes: 2016 update”).
The teachings of Nizam, Kang et al., and Zadeh et al. have been set forth above.
Nizam, Kang et al., and Zadeh et al. do not teach washing the endoscope device with water, alcohol or that the endoscopic device can be repurposed.
Petersen et al. teaches the endoscope is a complex, reusable instrument that requires meticulous cleaning and reprocessing (i.e. can be repurposed, see page 282). Petersen et al. teaches that precleaning should remove visible debris by wiping the exterior of the endoscope with appropriate detergent solution (i.e. with water) and aspiration of a large volume of detergent solution through the air/water and biopsy channels (see page 288). ). Petersen et al. teaches rinsing the endoscope and flushing with sterile or filtered water (see page 289). Petersen et al. teaches flushing the channels with 70% to 90% ethyl or isopropyl alcohol and dry using filtered forced air to greatly reduce the risk of remaining pathogens and the possibility of recontamination of the endoscope by waterborne microorganisms (see page 289).
Regarding claims 13 and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize water and alcohol to wash the endoscope as taught by Petersen et al. in the method of Nizam, Kang et al., and Zadeh et al.  One would be motivated to do so with a reasonable expectation of success to reduce the risk of pathogens and the possibility of 
Regarding claim 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to disinfect and repurpose the endoscope as taught by Petersen et al. in the method of Nizam, Kang et al., and Zadeh et al.  One would be motivated to do so with a reasonable expectation of success as Petersen et al. teaches the endoscope is a complex, reusable instrument that requires meticulous cleaning and reprocessing (i.e. can be repurposed, see page 282).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16, 19, and 20 of copending Application No. 16/747108. 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/747108 is drawn to a method providing a composition to a user for reducing gas in a gastrointestinal tract of the user, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611